Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 14, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a secretary for a real estate firm until she resigned in order to move to Florida with her husband who had lost his job in this State. The Unemployment Insurance Appeal Board ruled that claimant had left her employment without good cause and charged her with a recoverable overpayment. We affirm. The record discloses that neither claimant nor her spouse had definite job prospects in Florida prior to their relocation. Claimant’s spouse had merely executed a letter of intent to negotiate the purchase of a partnership interest in a friend’s business in that State. Under these circumstances, the Board’s ruling that claimant did not have a compelling reason to leave her job is supported by substantial evidence and it is, accordingly, affirmed (see, Matter of Reed [Hudacs], 188 AD2d 725, 726).
*807Cardona, P. J., Crew III, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.